Examiner’s Comment/Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The election of Group I (Figs. 1.1-1.10) without traverse, received January 15, 2021, is acknowledged and has been entered. Accordingly, Group II (Figs. 2.1-3.7)), is withdrawn from further consideration by the examiner (37 CFR 1.142(b)), as being for a nonelected design.

Title
The title is objected to because the MPEP 1503.01 states, in part: “when a design is embodied in an article having multiple functions or comprises multiple independent parts or articles that interact with each other, the title must clearly define them as a single entity, for example, combined or combination, set, pair, unit assembly.” 
Due to applicant’s election of Group I (Figures 1.1-1.10), it is clear that the claimed design is directed to a breathing device.  For proper form, the examiner has amended the title throughout the application, original oath or declaration excepted, to read as;
-- BREATHING DEVICE --
	



Drawings
Due to the election of Group I (Figs. 1.1-1.10), Figures 2.1-3.7 are now cancelled, as they are directed to a non-elected design.

Specification
Due to the election of Group I (Figs. 1.1-1.10) the line: “2.-3. Nose clip [medical instrument]” under the “Design No./Product(s) section has been cancelled.
The specification has been amended to provide descriptions for the figures for each view indicating which view is taken from (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The figure descriptions for Figures 2.1-3.7 have been cancelled and the figure description has been amended to read:
--Figure 1.1 is a front view of a BREATHING DEVICE;
Figure 1.2 is a right side view thereof;
Figure 1.3 is a left side view thereof;
Figure 1.4 is a back view thereof; and
Figure 1.5 is a top perspective view thereof;
Figure 1.6 is a bottom perspective view thereof;
Figure 1.7 is another bottom perspective view thereof;
Figure 1.8 is a rear view thereof;
Figure 1.9 is a front view thereof; and
Figure 1.10 is a top perspective view thereof.--

Conclusion
The claim now stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA Q LAWRENCE whose telephone number is (571)270-0208.  The examiner can normally be reached on Monday-Friday from 9:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Asch, can be reached on 571-272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/SAMANTHA Q LAWRENCE/Examiner, Art Unit 2921